Citation Nr: 1747818	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  04-18 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right wrist disability.

2.  Entitlement to service connection for a left foot disability (to include valgus, fibroma, and/or a scar), to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from November 1996 to July 2001. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Offices (ROs) in Muskogee, Oklahoma and Montgomery, Alabama.  

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues above were most recently remanded by the Board in September 2016 for additional development.  

The Board acknowledges that additional issues have been appealed, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

The issue of entitlement to service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal of the issue of entitlement to service connection for right wrist disability, the Veteran indicated his desire to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for right wrist disability by the appellant have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in a statement submitted in March 2017, indicated that "[i]ts not right wrist disability [i]ts right thumb disability and the appeal for 2002-2003 should be cancelled."  As such, the Veteran has withdrawn the appeal of the issue of entitlement to service connection for right wrist disability and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for right wrist disability is dismissed.

REMAND

The Board remanded the claim in September 2016 to obtain a medical opinion that addressed whether any left foot disability was incurred in service or caused or aggravated by a service-connected disability.  The Board specifically instructed that the examination be conducted by a podiatrist and referred the examiner to specific pertinent evidence in the record that should be considered.  

The November 2016 examination and December 2016 opinion are inadequate because the examination was not conducted by a podiatrist and the opinion is nonresponsive.  The examiner noted several diagnoses related to the feet, including a plantar fibroma on the left foot, diagnosed in 2006.  The examiner ultimately opined that the disability was not related to service, but did not include an adequate rationale.  Although the examiner noted that one possible cause of fibroma is overuse of the feet over long periods of time, the examiner did not indicate why that isn't significant in this case where the Veteran has asserted that one cause of his foot problems was the extensive marching and other activities during service.  The examiner also failed to address whether the fibroma was caused or aggravated by the Veteran's service-connected foot disabilities, which include bilateral plantar fasciitis, right foot fibroma and hallux valgus.  

As the opinion obtained on remand is inadequate, a new opinion is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran receives continued treatment from VA.  On remand attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since August 2017.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since August 2017.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, obtain a clinical opinion from a podiatrist, as to the likely etiology of any diagnosed left foot disability (with the exception of the already service-connected plantar fasciitis).  Copies of all pertinent records should be made available to the examiner for review.  

Based on a review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not that any currently diagnosed left foot disability (other than plantar fasciitis) was incurred in service?  

(b)  If not, is it at least as likely as not that any currently diagnosed left foot disability (other than plantar fasciitis) was caused or aggravated by a service-connected disability (bilateral plantar fasciitis with right foot fibroma and hallux valgus).  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

In answering these questions, the examiner should consider the pertinent evidence of record to include the following: a.) the Veteran's service-connected foot disabilities (bilateral plantar fasciitis, right foot fibroma and hallux valgus); b.) an October 31, 2000 outpatient surgical pathology record reflects "r/o plantar fibroma, left foot" and a final diagnosis was left foot excision consistent with plantar fibromatosis; c.) 2006 VA records which reflect a left foot lesion which began growing in 2006; and d.)  the June 2009 VA examination report.

The clinician should discuss whether the Veteran's post service fibroma was as likely as not caused by having a left foot fibroma in service.

If the clinician cannot render an adequate opinion without an examination of the Veteran, the Veteran should be scheduled for an examination.

3.  Following completion of the above, readjudicate the issue on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


